              IN THE UNITED STATES DISTRICT COURT
           FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MILLENIUM HOME MORTGAGE                         CIVIL ACTION
LLC,
        Plaintiff,

      v.                                        No. 19-1238

DANIEL THIERRY,
        Defendant.

                                   ORDER

      AND NOW, this 26th day of August 2019, upon consideration of

Defendant's Motion to Dismiss (ECF No. 6), Plaintiffs Response (ECF No. 10),

and Defendant's Reply (ECF No. 11), Defendant's Motion to Dismiss (ECF No. 6)

is GRANTED.




                                          BY THE COURT:
